Citation Nr: 1809723	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased initial rating for migraine headaches, rated as noncompensable prior to October 24, 2013, and as 30 percent disabling as of        that date.

2.  Entitlement to an effective date earlier than August 13, 2012, for the grant           of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from April 5, 2000 to April 4, 2004.  His service from April 5, 2004 to March 6, 2007 was dishonorable and is a bar to VA benefits.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in February 2013 and September 2013.  The February 2013 rating decision granted service connection for PTSD and assigned a 50 percent rating effective August 13, 2012.  The September 2013 rating decision granted service connection for migraine headaches and assigned a noncompensable rating effective August 13, 2012.  A January 2014 rating decision increased the rating to 30 percent effective October 24, 2013.

The Veteran's VA Form 9 only listed the claim for entitlement to an effective     date earlier than August 13, 2012 for the grant of service connection for PTSD; there is no mention of the initial rating for migraine headaches.  However, since    the RO certified the claim for entitlement to an increased initial rating for migraine headaches to the Board in a VA Form 8, the Board will assume jurisdiction over that issue.  

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in January 2017 on the issues of entitlement   to an increased initial rating for migraine headaches and entitlement to an earlier effective date for the grant of service connection for PTSD.  A transcript is of record.  

The issue of entitlement to an increased initial rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED        to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for PTSD that was received on April 11, 2007. 

2.  In a final May 2008 rating decision, the RO denied service connection for PTSD because the service treatment records submitted by the Veteran showing a diagnosis of PTSD did not show the cause of the mental condition and the RO was unable to verify it was caused by an in-service combat stressor.  

3.  Service treatment records submitted by the Veteran in conjunction with his claim to reopen establish that he was diagnosed with PTSD based on a deployment to Iraq where he was exposed to hostile fire, mortars, improvised explosive devices, severe injuries, and dead bodies.  


CONCLUSION OF LAW

The criteria for an effective date of April 11, 2007 for the grant of service connection for PTSD have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§   3.156(c), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed an original claim to establish service connection for PTSD that was received on April 11, 2007.  After substantial development to obtain the Veteran's service treatment records, to include requests to the Records Management Center (RMC) and the National Personnel Records Center (NPRC), the RO determined      that the Veteran's service treatment records were not available.  The RO informed   the Veteran and asked him to provide any service treatment records he had in his possession.  The Veteran provided some records and the RO decided the claim, denying service connection for PTSD because the service treatment records submitted by the Veteran showing a diagnosis of PTSD did not show the cause of the mental condition and the RO was unable to verify it was caused by an in-service combat stressor.  The Veteran did not appeal that decision and it became final.

The Veteran filed a request to reopen the claim for service connection for PTSD that was received on August 13, 2012.  Service connection was established for PTSD in the February 2013 rating decision that is the subject of this appeal, effective August 13, 2012. The RO did not specifically indicate on what evidence   it was basing the grant.  The Board notes, however, that the Veteran submitted additional service treatment records that were received in October 2012. One of these records includes a May 2006 record indicating that the Veteran had been referred from family practice for evaluation related to traumatic stress symptoms following tours in combat zones.  It was noted he had been deployed to Iraq and exposed to hostile fire, mortars, improvised explosive devices, severe injuries,     and dead bodies.  An Axis I diagnosis of PTSD was provided by the psychologist.  

The Veteran seeks entitlement to an effective date earlier than August 13, 2012, for the grant of PTSD. In his VA Form 9, he asserted the effective date should go back to April 11, 2007. The Board agrees, since it finds that pursuant to 38 C.F.R. § 3.156(c), 
reconsideration of the May 2008 rating decision is warranted.  This regulation provides that if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider    the claim, notwithstanding the new and material evidence requirements of 38 C.F.R.      § 3.156(a). 38 C.F.R. § 3.156(c)(1); see also Vigil v. Peake, 22 Vet. App. 63 (2008). Accordingly, the Board finds that an effective date of April 11, 2007, the date the Veteran's original claim for service connection was received, is warranted for the     grant of service connection for PTSD pursuant to 38 C.F.R. § 3.156(c)(1).  



ORDER

An effective date of April 11, 2007 for the award of service connection for PTSD is granted.


REMAND

During the January 2017 hearing, the Veteran's representative requested a new     VA examination to determine the severity of the Veteran's migraine headache disability.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good      cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2017). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private,   who have recently treated him for his headaches.    After securing any necessary releases, the AOJ       should request any relevant records identified. 

2.  Schedule the Veteran for a VA headache examination to determine the current severity of          his migraine headaches.  The claims file should be reviewed by the examiner. All appropriate tests and studies should be conducted and the results reported     in detail.

3.  After undertaking the development above and         any additional development deemed necessary, the Veteran's claim should be readjudicated. If the benefit sought on appeal remains denied, the appellant should   be furnished a supplemental statement of the case and  be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


